Citation Nr: 1715555	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral pes planus, in excess of 10 percent prior to July 7, 2016, and in excess of 30 percent thereafter.

2.  Entitlement to service connection for bilateral degenerative joint disease of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2002 to December 2010.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  That rating decision, in pertinent part, granted service connection and an initial rating for bilateral pes planus.

In February 2015, the Board denied a higher initial rating for bilateral pes planus.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and pursuant to a June 2015 Joint Motion for Partial Remand (JMPR) filed with the Court, that part of the Board decision was vacated and remanded.

The parties to the JMPR found that in denying a higher rating for pes planus, the Board had failed to adequately address evidence of bilateral degenerative joint disease of the feet and, in doing so, had failed to adequately consider whether the service-connected pes planus could have been rated under a diagnostic code permitting separate ratings for each foot such as Diagnostic Code 5284, pertaining to other foot injuries.  See 38 C.F.R. §§ 4.26, 4.71a (2016).

Accordingly, in August 2015, the Board found that the intertwined issue of entitlement to service connection for bilateral degenerative joint disease of the feet had been raised by the record and remanded the appeal for further development.  In June 2016, the Board again remanded the appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to a higher initial rating for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's bilateral degenerative joint disease of the feet was noted within the presumptive period and has demonstrated continuity of symptomatology since service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for bilateral degenerative joint disease of the feet have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case contends that at least some of the bilateral foot pain he has continually experienced since service is attributable to bilateral degenerative joint disease of the feet.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), if a chronic disease is noted in service (or in the presumptive period) but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although degenerative changes are not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the Court has long recognized that degenerative joint disease denotes the presence of arthritis.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis, is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone...'").

Initially, the Board notes that while the Veteran currently has degenerative joint disease of the feet, chronicity has not been established in service or within the one-year presumptive period.  Service treatment records are negative for such diagnoses and a March 2011 VA podiatry record shows that X-rays of the feet showed no significant abnormalities.

There is, however, radiographic evidence of degenerative joint disease of the feet just outside the one-year presumptive period.  A June 2012 X-ray - taken approximately 18 months after December 2010 separation - reveals a diagnosis of bilateral mild degenerative joint disease.  The Veteran contends that this implies that degenerative joint disease actually onset during the presumptive period.  The Board finds that while this is insufficient to establish chronicity during the presumptive period, considering the competent and credible evidence of continuous foot pain since service, some of which has been attributed to degenerative joint disease of the feet, there is sufficient evidence to grant the appeal on a continuity of symptomatology basis.

In this regard, a February 2011 VA treatment record shows that the Veteran reported that his feet would become painful if he were active for too long; a March 2011 VA podiatry record shows that the Veteran reported a history of foot pain while in service and after discharge; at a June 2012 VA examination, the Veteran reported pain on the bottom of his feet; and in a September 2012 correspondence, the Veteran reported continuous pain in his feet.  While many of these symptoms have been attributed to the Veteran's service-connected bilateral pes planus, a September 2015 VA foot examiner indicated that the pain in the bottom of his feet and on the top of the bridge of his feet was attributable to degenerative joint disease of the feet.  The examiner there, an M.D., reviewed the claims file and examined the Veteran prior to making her findings and, as such, the Board finds that they weigh in favor of the claim.

The Board acknowledges that both the September 2015 VA examiner and a July 2016 VA examiner have offered negative nexus opinions regarding whether service-connected pes planus caused or aggravated degenerative joint disease of the feet and whether degenerative joint disease was incurred in service.  In June 2016, however, the Board found the September 2015 examiner did not thoroughly consider the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (the examiner has a duty to consider the Veteran's medical history and statements).  Moreover, the July 2016 examiner essentially reiterated the September 2015 examiner's opinion but offered less detail and did not reference specific evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Hence, these opinions, to the extent they are unfavorable to the Veteran, are entitled to comparatively little weight.  As such, the Board finds that the evidence is at least evenly balanced as to whether degenerative joint disease can be considered to have been noted within the presumptive period and as to whether continuity of symptomatology since service has been demonstrated.  Indeed, presumptive periods are not intended to limit service connection and the presumptive provisions are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  See 38 C.F.R. § 3.303(d).  In light of the above, and affording the Veteran the benefit of the doubt, entitlement to service connection for degenerative joint disease of the feet is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral degenerative joint disease of the feet is granted.


REMAND

First, as noted above, the Veteran's pes planus and degenerative joint disease of the feet share certain symptoms in common.  Given the prohibition against pyramiding, 38 C.F.R. § 4.16 (2016), the assignment of a rating for degenerative joint disease of the feet could impact the evaluation of bilateral pes planus.  Accordingly, before the Board can properly adjudicate the issue of entitlement to a higher initial rating for pes planus, the Board's grant of service connection for degenerative joint disease of the feet must be implemented by the AOJ and an initial rating must be assigned.

Second, additional development is required.  Since the most recent VA treatment records associated with the claims file are dated from March 2014, any outstanding VA treatment records since then should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from March 2014 to the present.

2.  Implement the grant of service connection for degenerative joint disease of the feet and assign a disability rating for the disability.

3.  Determine if any additional development, such as an examination, is warranted, and if so, complete such development.

4.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


